Pratt, J.
These are motions to set aside inquests taken at a circuit court ■field in Westchester county. It is evident, from an examination of the pampers on this appeal, that there was no merit in the defense, and that the whole ¡.effort of the defendant was to secure delay. Hot only does it appear that the fnotes sued'.'úpon were, given for a valid consideration, but liability had been .conceded by the defendant. If the counsel for the defendant had exercised .due diligence,' he could have reached the court at White Plains at the time the case was called for trial. He was represented, however, and what took place must be regarded as a trial. It does not appear that there was not a ¡legal panel of jurors present to try one of the cases when called; besides, no challenge'was made that was sufficient to raise that question. The plaintiff was no .way in fault for the absence of defendants’ witnesses, and no motion was m.ade to postpone on the ground, of absence of witnesses. In one ¡ case thqre 'was no appearance at the circuit, and default and inquest were duly takén. Such being the case, it was incumbent in that case to show merits, which was not done. We do not think there was any irregularity in either case sufficient to warrant the granting of the motions; neither do we /.think there is ."any merit in the defense in either action. Order affirmed, with costs.